      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 1 of 18. PageID #: 1




                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO




 UNITED STATES OF AMERICA,
                  Plaintiff,                            Civil Action No.:
     v.


 NOVELIS, INC.
     and
 ALERIS CORPORATION,

                  Defendants.




                                          COMPLAINT

          The United States of America brings this civil antitrust action pursuant to Section

7 of the Clayton Act, 15 U.S.C. § 18, to enjoin Novelis Inc.’s (“Novelis”) proposed

acquisition of its new and disruptive rival, Aleris Corporation (“Aleris”). The United

States alleges as follows:


                                  I.   INTRODUCTION

          1.     Automakers are turning to aluminum to make vehicles lighter, so they can

satisfy consumer demand for larger vehicles while enhancing fuel efficiency, safety, and

performance. As a result, demand for rolled aluminum sheet for automotive applications

(commonly referred to as “automotive body sheet” or “ABS”) is growing.



                                                 1
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 2 of 18. PageID #: 2




       2.      Novelis and Aleris are two of only four aluminum ABS suppliers in North

America. If permitted to proceed, the transaction would concentrate approximately 60

percent of total production capacity and the majority of uncommitted (open) capacity

with Novelis. Novelis has long been one of only a few aluminum ABS suppliers in North

America, while Aleris is a relatively new competitor that—in Novelis’s own words—is

“poised for transformational growth.” By acquiring Aleris, Novelis would lock up a

large share of available aluminum ABS capacity for the foreseeable future, which would

immediately and negatively impact competition in this market. Novelis’s own deal

documents reveal an anticompetitive motivation behind this acquisition: preventing rivals

from acquiring a disruptive competitor, Aleris, so that Novelis can maintain its current

high prices.

       3.      The transaction likely would lessen competition substantially in the

market for aluminum ABS sold to North American customers in violation of Section 7 of

the Clayton Act and, unless enjoined, automakers and American consumers will be

harmed through higher prices, reduced innovation, and less favorable terms of service.

                           II.   INDUSTRY OVERVIEW

   A. Background on Aluminum ABS

       4.      The North American automotive industry is a vital sector of the American

economy. The industry represents the single largest manufacturing sector in the United

States, accounting for about three percent of gross domestic product. In 2017, over 11

million vehicles were produced in the United States. For decades, automakers used flat-

rolled steel almost exclusively in the construction of automotive bodies.

                                               2
       Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 3 of 18. PageID #: 3




        5.      Growing consumer demand for larger vehicles loaded with safety and

performance features has led automakers to pursue light-weight designs. Automakers

have turned to aluminum ABS, which is 30 to 40 percent lighter than traditional steel, as

the material of choice for light-weighting the next generation of vehicles.

        6.      Although aluminum is substantially more expensive than steel, aluminum

has distinct and superior physical properties. Vehicles made with aluminum are lighter

and more fuel-efficient. Aluminum ABS is also safer and more durable, absorbing

substantially more energy than traditional steel upon impact. Light-weight vehicles also

have significant performance advantages including faster acceleration, better handling,

shorter braking distance, and increased payload and towing capabilities. In addition to

aluminum ABS’s significant light-weighting advantages, aluminum ABS is also highly

formable, resists breaking, and provides more styling options for automobile designers

than traditional steel.

        7.      Automakers recognize that aluminum ABS offers light-weighting,

physical, and performance benefits over traditional steel such that the two materials are

not close substitutes for many important design and engineering features, even though

traditional steel still comprises the majority of the material used in cars. Some

automakers, such as the Ford Motor Company, have adopted an aluminum-intensive

design for certain vehicle models (e.g., the F-150 pickup truck), achieving significant

weight-savings and performance benefits. Other automakers are pursuing light-weight

designs using an incremental “multi-material” approach, in which automakers use the

best material for each particular part or application. Under the multi-material approach,

                                               3
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 4 of 18. PageID #: 4




aluminum ABS is being used to replace traditional steel in large automotive panels, such

as the hood, liftgates, doors and fenders (i.e., the vehicle’s “skin”). By doing so,

automakers can substantially reduce the weight of vehicles, meet regulatory emissions

targets, and achieve safety and performance benefits that could not be done using steel.

       8.      Light-weighting designs are also critical for the next generation of electric

vehicles. Aluminum ABS can reduce electric vehicle weight by up to 20 percent,

allowing an electric vehicle to run farther on a single charge.

       9.      Aluminum ABS is recognized as a critical input in automakers’ light-

weighting strategies. As automakers continue to build the bigger-yet-more-efficient

vehicles that consumers demand, more and more aluminum ABS will be incorporated

into automobile models.

       10.     Aluminum ABS demand is increasing. An industry-wide study conducted

by Ducker Worldwide predicts that the total aluminum content in vehicles will increase

37 percent from about 400 pounds per vehicle in 2015 to more than 550 pounds by 2028.

       11.     Supply is tight. Suppliers have limited capacity to produce aluminum

ABS. In North America, much of the aluminum ABS production capacity is already

committed to fulfilling automaker orders. A supplier must have sufficient uncommitted

capacity to satisfy the automaker’s aluminum ABS quantity requirements in order to bid

or compete for new vehicle models. A supplier that cannot meet those requirements

because it has little or no uncommitted capacity cannot effectively compete for the

business.



                                                4
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 5 of 18. PageID #: 5




       12.     Based on Ducker’s projections and their own market intelligence, Novelis

and Aleris each independently has determined that the demand for aluminum ABS in

North America will soon outgrow market supply. The majority of aluminum ABS

production capacity is already committed to fulfilling existing automakers’ orders,

leaving the bulk of uncommitted capacity with Novelis and its target, Aleris.

       13.     Additional capacity cannot be readily brought online to meet growing

demand. Barriers to entry are high and expansion of existing production facilities is

costly and takes years to complete. Moreover, steel suppliers cannot readily shift to

production of aluminum ABS because aluminum ABS is produced using a distinct

process on specialized equipment.

       14.     Due to transportation costs and supply chain risks, importing aluminum

ABS is not a primary sourcing strategy for most automakers in North America. Imports,

therefore, make up only a marginal volume of supply.

   B. Novelis is Seeking to Eliminate an Emerging Competitive Threat through this
      Acquisition

       15.     For years, North American aluminum ABS production was dominated by

just two firms, Novelis and another large domestic rival. By its own account, Novelis

enjoyed this “favorable industry structure” because it allowed Novelis to embark on a

“price leadership strategy” and realize “substantial market based pricing movement.”

Novelis took advantage of this industry structure to increase prices to certain automaker

customers by up to 30 percent.

       16.     In 2016, Aleris, an aluminum ABS producer in the European market,

established facilities in the United States. Aleris’s entry had an immediate impact on
                                                5
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 6 of 18. PageID #: 6




pricing in North America, forcing Novelis to lower its prices. For instance, internal

documents confirm that “Novelis reduced [its] base price by up to 5%” for one automaker

in order to compete with Aleris’s lower prices. Fearing lower prices from Aleris for

another automaker customer, Novelis dropped its bid by about five percent to “be in the

range of Aleris.” New capacity from Aleris threatened Novelis’s “premium pricing,” and

in turn, Novelis’s high profit margins.

       17.     Aleris’s entry into North America not only undercut Novelis’s prices and

margins, but it also resulted in vigorous head-to-head competition with Novelis on

customer service and support. Based on its experience in Europe, Aleris immediately

established a technical support center in the Detroit area to work closely with automaker

design engineers to expand the use of aluminum ABS solutions. Novelis’s CEO, Steve

Fisher, testified that Aleris “actually was in front of [Novelis] a little bit… with the

customer solution center.” In response, Novelis copied Aleris’s efforts, starting its own

solution center less than 30 miles from Aleris’s facility.

       18.     Even before Aleris began producing aluminum ABS coils in the United

States, Novelis tried to buy Aleris as a way to preserve the “favorable industry structure”

that enabled Novelis’s “premium pricing.” Aleris’s private equity owners had, however,

already agreed to sell Aleris to a foreign buyer. When Aleris’s deal with the foreign

buyer unraveled in the fall of 2017, Novelis aggressively moved to acquire Aleris.

       19.     Novelis was particularly concerned that in the hands of another buyer,

Aleris would further erode Novelis’s prices and margins. In documents setting forth

Novelis’s strategic analysis of the transaction, the Novelis due diligence team expressed

                                                6
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 7 of 18. PageID #: 7




concern that if Novelis were not the acquirer, Aleris could be sold to a “[n]ew market

entrant in the US with lower pricing discipline” than Novelis, and that an “[a]lternative

buyer [was] likely to bid aggressively and negatively impact pricing” in the market. A

“key takeaway” of this analysis was that, by acquiring Aleris itself, Novelis “[p]revents

competitors from acquiring assets and driving less disciplined pricing.”

       20.       This same anticompetitive rationale was repeated in numerous internal

analyses of the deal that were generated by, or presented to, top Novelis executives

and/or the Novelis Board of Directors. These analyses of the deal state:

             •   “[A]n acquisition by us as the market leader will help preserve the
                 industry structure versus a new player . . . coming into our growth markets
                 and disturbing the industry structure to create space for himself, while
                 hurting us the most.”

             •   Novelis should buy Aleris because an “alternative buyer [is] likely to bid
                 aggressively and negatively impact pricing.”

             •   Another buyer of Aleris likely would be a “[n]ew market entrant in the US
                 with lower pricing discipline” that would create the “potential for
                 accelerated price declines as they seek to fill capacity.” If not Novelis, an
                 alternative buyer might have “lower pricing discipline.”

Novelis conducted a “build or buy” analysis of Aleris that concluded as “key takeaways”

that Novelis should acquire Aleris because there is a “disincentive for market leader [i.e.,

Novelis] to add capacity and contribute to a price drop” and an acquisition of Aleris

“prevents competitors from acquiring assets and driving less disciplined pricing.”

      III.         DEFENDANTS AND THE PROPOSED TRANSACTION

       21.       Novelis is a global manufacturer of semi-finished aluminum products with

global revenues of approximately $12.3 billion for the fiscal year ending March 31, 2019.

The company is incorporated in Canada and headquartered in Atlanta, Georgia. It
                                           7
       Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 8 of 18. PageID #: 8




operates 23 production facilities in North America, South America, Europe and Asia.

Eight facilities are located in North America, including two (Oswego, New York, and

Kingston, Ontario) that currently produce aluminum ABS. Another aluminum ABS

finishing line is under construction in Guthrie, Kentucky. Novelis supplies flat-rolled

aluminum products in three segments: beverage can, specialty and automotive.

       22.     Novelis is a wholly-owned subsidiary of Hindalco Industries, Ltd., an

Indian company headquartered in Mumbai, India.

       23.     Aleris also is a global manufacturer of semi-finished aluminum products,

generating global revenues of approximately $3.4 billion in 2018. Aleris is a Delaware

corporation, headquartered in Cleveland, Ohio and operates 13 production facilities in

North America, South America, Europe, and Asia. Aleris supplies flat-rolled aluminum

products to the automotive, aerospace and building and construction industries, among

others. Aleris has been a producer of aluminum ABS in Europe since 2002, and recently

expanded ABS production into the North America market with new ABS production

lines in Lewisport, Kentucky.

       24.     Novelis and Aleris entered into a definitive Agreement and Plan of

Merger, dated July 26, 2018. Under this agreement, Novelis will acquire 100 percent of

the voting securities of Aleris for an estimated enterprise value of $2.6 billion.

 IV.    THE RELEVANT MARKET THREATENED BY THE ACQUISITION

       25.     Aluminum ABS sold to automakers in North America constitutes a

relevant antitrust market and line of commerce under Section 7 of the Clayton Act. A

well-accepted methodology for determining a relevant market for antitrust analysis is to

                                                8
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 9 of 18. PageID #: 9




ask whether a hypothetical monopolist over all products in the proposed market could

profitably impose at least a small but significant and non-transitory increase in price, or

SSNIP. See Fed. Trade Comm’n & U.S. Dep’t of Justice Horizontal Merger Guidelines

(2010) (“Horizontal Merger Guidelines”); accord Fed. Trade Comm’n v. Whole Foods

Mkt., 548 F.3d 1028, 1038 (D.C. Cir. 2008). A hypothetical monopolist of aluminum

ABS sold to automakers in North America could profitably increase prices by at least a

SSNIP because North American automakers are unlikely to substitute away from

aluminum ABS in sufficient quantities to make that price increase unprofitable.

Therefore, the sale of aluminum ABS to North American automakers is a relevant

antitrust market.

        A. Relevant Product Market

       26.     An automaker can make a car part out of aluminum, steel, or other

material, but there are substantial differences in the physical properties of aluminum (as

compared to steel), such that an automotive engineer designing a car with particular

weight, performance, safety specifications, and target retail price is unlikely to view steel

and other materials as full functional substitutes for aluminum for the various car parts

being designed. Nor is any other material likely to significantly impact the pricing of

aluminum ABS for most car parts, or vice-versa. Aluminum ABS is a distinct line of

commerce and constitutes a relevant product market even if a broader market for

automotive materials may also exist.

       27.     Aluminum ABS is different from other materials used in automotive

applications and meets many of the practical indicia that courts rely on to define a

                                                9
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 10 of 18. PageID #: 10




relevant product market. As an initial matter, Novelis and Aleris and other industry

participants recognize aluminum ABS as a distinct product with its own market

dynamics. Novelis and Aleris describe themselves as “leaders” in the aluminum ABS

market, and they calculate market share for the automotive business by looking to sales

of aluminum ABS alone. In strategic planning documents commenting on the

competitive landscape in aluminum ABS, Novelis boasted that it is the “[m]arket leader

with ~60% share” of the “[a]utomotive business in North America.” Similarly, in the

defendants’ ordinary course of business documents, the defendants refer predominantly

to the supply, demand, and competitiveness of other aluminum ABS suppliers when

discussing competitive dynamics in the automotive industry.

       28.     Aluminum ABS also has physical properties that are distinctive from other

automotive materials. Compared to steel, for instance, aluminum has a higher strength-

to-weight ratio, higher strength in large panels, and superior corrosion resistance. These

qualities are highly sought after by auto designers and engineers. Alternative materials,

such as steel, generally do not share these attributes and therefore, these materials are not

reasonable substitutes for aluminum ABS for automakers when designing and

engineering the technical and performance specifications of vehicles.

       29.     Steel companies are developing lighter, high strength steel varieties for the

auto industry. But as Novelis has observed, high strength steel “is largely replacing

existing mild steel” and “cannibalizing the existing material” (i.e., traditional steel). The

threat of substitution from aluminum to high strength steel is, as Aleris confirms,

“limited.”

                                               10
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 11 of 18. PageID #: 11




       30.     The price of aluminum ABS is also distinct from other ABS materials,

including steel. Aluminum ABS is about three to four times more expensive than

traditional steel per pound, but North American automakers continue to adopt aluminum

ABS in place of steel because of its superior light-weighting qualities and performance

and safety benefits. As a result of those qualities, even as aluminum commodity pricing

rose in 2018, Novelis prepared to tell its investors that “[w]e are not seeing demand

destruction in our markets.” Moreover, while aluminum ABS prices are sensitive to price

changes of aluminum ABS from other aluminum ABS suppliers, they are not sensitive to

price changes in other materials, such as steel.

       31.     Further, from the automaker’s perspective, the use of aluminum ABS

requires a different tooling and joining process than the default production process of

steel automotive parts. Automakers continue to invest millions of dollars to upgrade their

production plants as they move towards greater adoption of aluminum.

   B. Relevant Geographic Market

       32.     The relevant geographic market in which to assess the competitive harm

from the proposed transaction is North America. When a supplier can price differently

based on customer location, the Horizonal Merger Guidelines provide that the relevant

geographic market may be defined based on the locations of targeted customers. Such

pricing is possible in aluminum ABS as evidenced by the different prices charged by

suppliers across geographic regions. For example, Novelis has observed that “North

America enjoys the highest regional pricing” with Novelis’s pricing several hundred

dollars per ton higher in North America than in Europe. Because of transportation costs,

                                               11
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 12 of 18. PageID #: 12




import tariffs and duties, the limited shelf life of most types of aluminum ABS, and

supply chain risks, customers of aluminum ABS in North America are unlikely to be able

to defeat a price increase through arbitrage from outside North America.

       33.        This price gap between North America and other geographic regions has

persisted over many years, supporting the conclusion that North America is a relevant

geographic market.

             V.      ANTICOMPETITIVE EFFECTS OF THE ACQUISITION

       34.        The proposed acquisition is likely to lead to anticompetitive effects. As an

initial matter, this transaction is presumptively anticompetitive. The Supreme Court has

held that mergers that significantly increase concentration in concentrated markets are

presumptively anticompetitive and, therefore, unlawful. See United States v. Phila. Nat’l

Bank, 374 U.S. 321, 363-65 (1963). To measure market concentration, courts often use

the Herfindahl-Hirschman Index (“HHI”) as described in the Horizontal Merger

Guidelines. Mergers that increase the HHI by more than 200 and result in an HHI above

2,500 in any market are presumed to be anticompetitive.

       35.        The North American aluminum ABS market is already highly

concentrated. By Novelis’s own assessment, post-merger, Novelis could control more

than 60 percent of the North American aluminum ABS market. Based on current sales

estimates—which includes a marginal volume of imports—if Novelis were allowed to

acquire Aleris, the HHI would increase by almost 500 points to a post-transaction HHI

reaching almost 4,000. Thus, this merger is presumed to be anticompetitive under

Supreme Court precedent.

                                                 12
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 13 of 18. PageID #: 13




        36.    Beyond the presumption provided under Supreme Court precedent, the

facts establish the probable anticompetitive effect of the merger. First, Aleris’s

expansion into the North American market had an immediate positive impact on

competition and pricing. Novelis reduced its pricing to some of the industry’s largest and

most significant automakers in order to meet customer “targets (as set by Aleris),” or to

“be in the range of Aleris.” With uncommitted production capacity and its recent $425

million aluminum ABS expansion at its facility in Lewisport, Kentucky, Aleris is poised

to continue to compete vigorously with Novelis by offering lower prices in an effort to

steal share.

        37.    Through this acquisition, however, Novelis would seize control of Aleris’s

uncommitted capacity, eliminating a rival it described as “poised for transformational

growth.” Aleris and Novelis are the only two firms expected to have sizable

uncommitted North American capacity over the next few years. If the merger is

enjoined, head-to-head competition between Aleris and Novelis would likely intensify as

they fight to fill their production lines. As Novelis’s own documents reveal, this

competition would have disrupted Novelis’s “premium pricing” strategy, resulting in

lower prices to automakers.

        38.    In addition, the proposed acquisition likely would reduce quality and

innovation in aluminum ABS. For example, Novelis copied Aleris’s establishment of a

technical support center in the Detroit area, which was developed to work directly with

automakers. The merger would eliminate this type of competition between the two firms.

        39.    If allowed to proceed, the proposed acquisition would reduce the number

                                               13
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 14 of 18. PageID #: 14




of North American aluminum ABS suppliers from 4 to 3. This consolidation would

concentrate more than half of the domestic aluminum ABS sales, 60 percent of projected

total domestic capacity, and the majority of uncommitted domestic capacity under the

control of one firm.

       40.     Post-transaction, no other firms would have the incentive and ability to

constrain Novelis. The transaction would result in higher prices, as well as reduced

innovation and technical support for automakers that rely on this critical input.

                 VI.     ABSENCE OF COUNTERVAILING FACTORS

       41.     New entry or expansion by existing competitors is unlikely to prevent or

remedy the transaction’s likely anticompetitive effects in the market for aluminum ABS.

       42.     The aluminum ABS market has significant barriers to entry. Barriers

include the high cost and long-time frame needed to build production facilities. For

example, to compete in the automotive market, aluminum companies generally must

build a specialized “heat-treat” finishing line to make aluminum sheet for automotive

applications. These heat-treat finishing lines take years to build and cost hundreds of

millions of dollars to construct, and require sophisticated technological know-how to

operate.

       43.     In addition to heat-treat finishing lines, aluminum ABS suppliers need

aluminum coils that are wide enough for automotive applications. These aluminum coils

are produced at hot mills, and there are only a few hot mills in North America. Building

a new hot mill takes several years and requires a significant capital investment of well

over a billion dollars. Meanwhile, expanding or re-outfitting an existing facility to have

                                               14
      Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 15 of 18. PageID #: 15




auto-capable hot mill capacity could also require several hundred million dollars.

       44.     As a result of these barriers, entry into the market for aluminum ABS

would not be timely, likely, or sufficient to defeat the substantial lessening of competition

that is likely to result from Novelis’s acquisition of Aleris.

       45.     Moreover, because of supply chain risks and other factors, customers of

the merged firm (i.e., North American automakers) are unlikely to turn to foreign

suppliers of aluminum ABS in sufficient volume to mitigate the anticompetitive effects of

the merger.

                           VII.    JURISDICTION AND VENUE

       46.     The United States brings this civil antitrust action against defendants

Novelis and Aleris under Section 15 of the Clayton Act, 15 U.S.C. § 25, as amended, to

prevent and restrain defendants from violating Section 7 of the Clayton Act, 15 U.S.C. §

18.

       47.     This Court has subject matter jurisdiction over this action pursuant to

Section 15 of the Clayton Act, 15 U.S.C. § 25, and 28 U.S.C. §§ 1331, 1337(a) and 1345.

Novelis and Aleris develop, manufacture, and sell aluminum ABS in the flow of

interstate commerce. The activities of Novelis and Aleris in developing, manufacturing,

and selling these products substantially affect interstate commerce.

       48.     This Court has personal jurisdiction over Novelis and Aleris. Both parties

have significant contacts with this judicial district: Novelis is registered to do business in

the State of Ohio and transacts business in this District; Aleris is headquartered in

Cleveland, Ohio and also transacts business in this District. Moreover, Novelis’s

                                                15
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 16 of 18. PageID #: 16




proposed acquisition of Aleris will have effects throughout the United States, including in

this District.

        49.      Venue is proper in this District pursuant to Section 12 of the Clayton Act,

15 U.S.C. § 22, and under 28 U.S.C. §1391(b) and (c).

                              VIII.    VIOLATION ALLEGED

        50.      Novelis’s acquisition of Aleris is likely to lessen substantially competition

in the relevant market in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

        51.      The transaction will have the following effects, among others:

                 a. Eliminate head-to-head competition between Novelis and Aleris in the

                    development, manufacture and sale of aluminum ABS;

                 b. Likely reduce competition between and among Novelis and the

                    remaining suppliers of aluminum ABS; and

                 c. Likely cause prices of the relevant product to increase, delivery times

                    to lengthen, terms of service to become less favorable, and innovation

                    to be reduced.

                                IX.    REQUEST FOR RELIEF

        52.      The United States requests that this Court:

                 a. adjudge and decree the acquisition of Aleris by defendant Novelis to

                    violate Section 7 of the Clayton Act, 15 U.S.C. § 18;

                 b. preliminarily and permanently enjoin and restrain the defendants from

                    carrying out the proposed acquisition of Aleris by Novelis or any other

                    transaction that would combine the two companies and further enjoin

                                                16
Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 17 of 18. PageID #: 17




           the defendants from taking any steps towards completing the

           acquisition of Aleris by Novelis;

        c. award such temporary and preliminary injunctive and ancillary relief

           as may be necessary to avert the dissipation of Aleris’s tangible and

           intangible assets during the pendency of this action and to preserve the

           possibility of effective permanent relief;

        d. award the United States the cost of this action; and

        e. grant the United States such other and further relief as the Court deems

           just and proper.




                                       17
     Case: 1:19-cv-02033 Doc #: 1 Filed: 09/04/19 18 of 18. PageID #: 18




Respectfully submitted,
September 4, 2019




MAK.AN DELRAHIM                         JOifNREAD
Assistant Attorney General              Acting Chief, Defense, Industrials, and
                                        Aerospace Section



                                        stL�L!J�ElQ
Senior Director of Investigations and   Assistant Chief, Defense, Industrials, and
      .
Litiga                                  Aerospace Section



                                        s��47
                                        LOWELL R. STERN
                                        BLAKE W. RUSHFORTH
                                        BASHIR! WILSON
                                        ANGELA TING
                                        JAMES FOSTER
      or of Civil Enforcemen            SIDDARTH DADHICH
                                        THOMAS DEMATTEO
                                        ETHAN STEVENSON
                                        Trial Attorneys
         . SCHILLER                     Antitrust Division
                                        United States Department of Justice
                                        450 Fifth Street, N.W.
                                        Washington, D.C. 20530
                                        Telephone: (202) 598-2990
                                        Facsimile: (202) 514-9033
                                        samer.musallam@usdoj.gov




                                         18
                                   Case: 1:19-cv-02033 Doc #: 1-1 Filed: 09/04/19 1 of 3. PageID #: 19
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Novelis Inc.
                                                                                                            Aleris Corporation
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Fulton Cty., GA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
                                                                                                            Daniel M. Wall - Latham & Watkins LLP (Novelis Inc.)
See attachment.                                                                                             Nathaniel Asker - Fried Frank LLP (Aleris Corporation)


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. Sec. 18 (Clayton Act, Section 7)
VI. CAUSE OF ACTION Brief description of cause:
                                           Injunction against merger that would violate Section 7 of the Clayton Act (15 U.S.C. Sec. 18)
VII. REQUESTED IN    ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED OR REFILED
      CASE(S) IF ANY  (See instructions):
                                          JUDGE                                                                                              DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/04/2019                                                              s/ Samer M. Musallam
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                        Case: 1:19-cv-02033 Doc #: 1-1 Filed: 09/04/19 2 of 3. PageID #: 20
                                           UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF OHIO

I.               Civil Categories: (Please check one category only).


                  1.                General Civil
                  2.                Administrative Review/Social Security
                  3.                Habeas Corpus Death Penalty
        *If under Title 28, §2255, name the SENTENCING JUDGE:

                                                   CASE NUMBER:
II.     RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

         This action:      is RELATED to another PENDING civil case          is a REFILED case         was PREVIOUSLY REMANDED

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

III.    In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

        (1)       Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
        county
        COUNTY: Cuyahoga
        Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principal place of business in that district.

        (2)   Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
              wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)   Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
              place of business within the district, and the cause of action arose or the event complained of occurred outside
              this district, please set forth the county of the plaintiff's residence.
        COUNTY:

IV.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section III, please check the appropriate division.

        EASTERN DIVISION

                  AKRON                      (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
                  CLEVELAND                  (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
                                                        Lorain, Medina and Richland)
                 YOUNGSTOWN                  (Counties: Columbiana, Mahoning and Trumbull)

        WESTERN DIVISION

                  TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                              VanWert, Williams, Wood and Wyandot)
        Case: 1:19-cv-02033 Doc #: 1-1 Filed: 09/04/19 3 of 3. PageID #: 21



                       ATTACHMENT TO CIVIL COVER SHEET


Attorneys for Plaintiff United States of America:
Samer M. Musallam (202-598-2990)
Lowell R. Stern (202-514-3676)
Blake W. Rushforth (202-532-4484)
Bashiri Wilson (202-598-8794)

Antitrust Division
United States Department of Justice
450 Fifth Street, N.W., Suite 8700
Washington, D.C. 20530
